DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated 10/05/2018 has been entered.  Claims 3-14 and 17 were amended.  Claims 1-17 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 depends upon claim 1 and recites “each instance of Rd”; however, there is no variable Rd in claim 1.  Accordingly, claim 6 is indefinite as the meaning is unclear.  Clarification and/or correction are required.
Claim 16 recites “A molecule represented by any one structural formula as shown in Table 1”; however, no Table 1 is set forth in the claim.  Accordingly, the claim is considered vague and indefinite as the metes and bounds of the intended molecule structure are unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7-10, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2003/0235713 A1 (cited by applicant on 10/05/2018 I.D.S.).
	Regarding instant formula (I) compounds, Suzuki et al. teaches Formula “II-a” compounds (see Table 1, par. 46):

    PNG
    media_image1.png
    319
    461
    media_image1.png
    Greyscale
.
 In the above spiro core, a bond is shown for corresponding instant X1 and X2 groups.  The six membered rings corresponding to instant A, B, C and D each include a nitrogen atom and corresponding optional substitution is included.  Disclosed Table 1 Formula II-a compounds anticipate the molecule of instant claim 1. 
	Regarding claims 2 and 7-10, the above formula II-a includes one nitrogen in each six membered ring per instant A, B, C, and D.

	Regarding claim 17, compounds of Suzuki Table 1 are used in luminescent device examples (see par. 81-90).  The example devices comprise the molecule between two electrodes (see par. 81-87).
Regarding independent claim 15 instant formula (II) compounds, Suzuki teaches formula III-b compounds where the L1 to L4 groups include aryl among others (see Table 10, par. 55):

    PNG
    media_image2.png
    314
    478
    media_image2.png
    Greyscale
.
In the above spiro core, a bond is shown for corresponding instant X1 and X2 groups.  The six membered rings corresponding to instant A, B, C and D each include a nitrogen atom and corresponding optional substitution is included.  Disclosed Table 10 Formula III-b compounds anticipate the molecule of instant claim 15. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-5, 7-12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al. (US 2015/0236261 A1).
Stoessel et al. discloses formula (VI) and formula (VIII) for electronic devices (see par. 41):

    PNG
    media_image3.png
    184
    372
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    204
    349
    media_image4.png
    Greyscale
.
In the formulas, each X is selected as O, S, C(R1)2, Si(R1)2, NR1, BR1, or single bond (see par. 43); each Z is selected as CR1 or N (see par. 41); Ar1 is aromatic or heteroaromatic ring (see par. 38); Ar4 is aromatic or heteroaromatic ring (see par. 45); and variable R1 is defined at par. 9.
	Regarding claims 2 and 7-10, any one or more of Z of the six-membered rings may be selected as nitrogen (see par. 41).
	Regarding claims 3-4, X may be selected as O, S, Si(R1)2, or BR1 (see par. 43).
Regarding claim 5, R1 may include hydrogen or alkyl of 1 to 3 carbons (see par. 9).
1)2, Si(R1)2, NR1, BR1, or single bond (see par. 43) and R1 may be selected as H, alkyl, or aromatic including phenyl (see par. 9, 13-19).
Regarding claim 17, the material is used in a layer of a device between electrodes (see par. 63-67, 90, 106-109).
While Stoessel et al. does not exemplify a formula VI or VIII compound with at least one Z as nitrogen, given the teachings of the reference it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed molecules according to the defined formula VI or VIII wherein the resultant compound(s) would also meet the limitations of the instant claims.  One would expect to achieve functional formula VI or VIII compounds for use in an operational light emitting device within the disclosure of Stoessel with a predictable result and a reasonable expectation of success.

Claims 1-5, 7-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stoessel et al. (WO 2015/049030 A2 (cited by applicant on 10/05/2018 I.D.S.).  (Note: English language patent family equivalent document US 2016/0248015 A1 has been used as the translation and is referenced in the below citations.)
Stoessel et al. discloses formula (II) for electronic devices (see par. 19):

    PNG
    media_image5.png
    207
    375
    media_image5.png
    Greyscale
.
In the formula (II), Y or Y1 is selected as O, S, C(R3)2, Si(R3)2, NR3, BR3, C=O, or single bond among others (see par. 23); each X is selected as C-Z, CR2 or N (see par. 22); and variables R2 and R3 are defined at par. 24-25.
	Regarding claims 2 and 7-10, any one or more of X variables of the six-membered rings may be selected as nitrogen (see par. 22).
	Regarding claims 3-4, Y or Y1 may be selected as O, S, Si(R3)2, or BR3 (par. 23).
Regarding claim 5, R3 may include hydrogen or alkyl of 1 to 3 carbons (see par. 24-25).
Regarding claims 11-14, each Y or Y1 may individually be selected as O, S, C(R3)2, Si(R3)2, NR3, BR3, C=O, or single bond (see par. 23) and R3 may be selected as H, alkyl, or aromatic including phenyl (see par. 24-25, 38-42).
Regarding claim 17, the material is used in a layer of a device between electrodes (see par. 106, 114, 120).
While Stoessel et al. does not exemplify a formula (II) compound with at least one X variable as nitrogen, given the teachings of the reference it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed molecules according to the defined formula (II) wherein the resultant compound(s) would also meet the limitations of the instant claims.  One would expect to achieve functional formula (II) compounds for use in an operational light emitting device within the disclosure of Stoessel with a predictable result and a reasonable expectation of success.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Stanoppi et al., Dalton Transactions, (2018), 47, pages 10394-10398 discloses boron-based spiro compounds for OLEDs (see page 10394), which are considered relevant to the field of the endeavor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.